DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to amendments and remarks filed 29 December 2020.  Claims 40-42, 44-45, 48-53 and 60-68 are pending in the application. Claims 40, 42, 45, 49, 53, 60 and 61 are amended; and claims 1-39, 43, 46-47 and 54-59 have been cancelled.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 40-42, 44-45, 48-53,  and 60-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NEC, “Details on Carrier Aggregation Signaling, 3GPP TSG-RAN WG2 #67, R2-094624, Shenzhen, China, 24-28 August, 2009, hereafter D1, in view of Alcatel-Lucent, “RLF Handling for CC”, 3GPP TSG RAN WG2 #68, R2-096824, 9-13 November, 2009, Jeju, Korea, hereafter D2 in view of ZTE, “RLF and Re-establishment in carrier aggregation”, 3GPP TSG-RAN WG2 #67bis, 12-16 October, Myazaki, Japan, R2-095669, hereafter D3 in view of InterDigital, “RLF procedures for Carrier Aggregation”, 3GPP TSG-RAN WG2 Meeting #68, JeJu, Korea, November 9-13, 2009, R2-096585, hereafter D4.

Regarding claims 40, 49 and 60 D1 discloses a method, an apparatus that performs the method (it is notoriously well-known to implement methods performed by a user equipment (UE) as instructions 
communicating data using carrier aggregation in an Evolved Universal Terrestrial Radio Access Network between a communication device and a base station on a configured set of component carriers, wherein the configuration of the set of component carriers is under control of the base station, the configured set being provided based on carrier aggregation and being comprised of a plurality of component carriers (Section 1, disclosing the network configures “a subset of component carriers for idle mode camping” and configuration of additional component carriers after RRC connection is established to support carrier aggregation in LTE Advance including 100 MHz of aggregated bandwidth, Section 2.1, RRC Connection establishment on the anchor component carrier and the eNB (base station) scheduler can direct the UE to monitor a subset of component carriers together with the anchor carrier and has the flexibility to schedule the UE in any of the component carriers); 
prioritizing at least one cell providing at least one of the component carriers of the configured set over other cells available for the Radio Resource Control connection re-establishment (Section 2.1 disclosing the UE camped on the Anchor Carrier Component of the cell (e.g. serving cell); This feature is inherent in the art with regards to serving cells, for example see 3GPP TS 36.304 V9.3.0 (2010-06) which is cited to show inherent  features in the field of endeavor of D1 in which Cells are evaluated according to priorities when it comes to cell reselection at pp 19-22, Section 5.2.4 and subsections; in particular, the fourth bullet on pg. 19 indicating a condition in which the serving cell has higher priority (e.g. inter-RAT frequency with lower reselection priority; and pg. 22 end of Section 5.2.4.6 defining conditions in which the new cell is not selected when it does not meet specified conditions).
(Section 2.1.2 Proposal #1, radio link failure (RLF) of the component carrier (CC) configured for scheduling requests (SR) or carrying Primary Downlink Control Channel (PDCCH) triggers an RLF re-establishment procedure; Section 2, RLF re-establishment procedure may be the Radio Resource Control (RRC) re-establishment procedure), wherein the Radio Resource Control connection re-establishment comprises using a cause information indicating a component carrier failure as cause for the Radio Resource Control connection re-establishment (Section 2.1.2 Proposal #1 CC configured for SR or carrying PDCCH has failed; that is to say, the cause or reason for the re-establishment is the failure of the radio link on a particular component carrier and the procedure uses the failure to cause the re-establishment procedure); 
identifying at least one second component carrier in the set of component carriers that can be used for the Radio Resource Control connection re-establishment using a random access channel (RACH procedure; and requesting the Radio Resource Control connection re-establishment through the at least one second component carrier using the RACH procedure based, at least partially, on a connection between the communication device and the base station via at least one component carrier of the configured set of component carriers (Section 2.1.2 Proposal #1, the re-establishment procedure is performed in another CC when the CC configured for SR or PDCCH is under RLF and suggests the special cell needs to be re-established (e.g. the cell which carries SR or PDCCH is under RLF, so a new cell must become the special cell to carry the SR and PDCCH; paragraph subsequent to proposal #1 disclosing “when all of the CCs are not under radio failure… and if the Special cell is under RLF, the UE will need to invoke a RACH procedure or re-establishment procedure in another CC.”; proposal #2 disclosing “As per the current RAN1 assumption only 1 CC carries the SR, and if this CC carrying the SR is under RLF, the UE will need to invoke a RACH or re-establishment procedure.”);
prioritizing at least one cell providing at least one of the component carriers of the configured set over other cells providing component carriers that are not in the configured set available for the Radio Resource Control connection re-establishment (Section 2.1, when RLF occurs in multicarrier operation failure in one cell still allows the UE to communicate over other cells (e.g. cells corresponding to the component carriers of the configured set) disclosed in section 2.1.1 as the UE using other CC when one CC is under RLF; Section 2.1 UE can determine which CCs are suitable for communication and can still communicate over other CCs, when viewed in light of D1 in which the eNB communicates over a plurality of CCs, it would be obvious to those of ordinary skill in the art at the time of the invention that the re-establishment could take place on the still usable CCs of the same eNB; further in view of section 2.1.2, proposal 1, in the context of sections 2.1 and 2.1.1, the re-establishment procedure takes place in “another CC” when not all of the CCs are in RLF as opposed to the disclosed technique in Section 2 of RRC re-establishment being invoked today when there is no other means to communicate with the network over the existing configured channels and section 2.1 disclosing “This implies that the recovery procedure may be to trigger a RLF re-establishment procedure also in cases when all of the CCs are not under RLF.” That is to say, D2 teaches prioritizing cells in the set for re-establishment over cells comprising component carriers that are not in the set instead of waiting until there is no other means to communicate with the network over the existing configured channels which would obviously require a cell with a carrier not in the set since the set has failed); and 
performing the RACH procedure (Section 2.1.2 proposal #2 and preceding paragraph “the UE will need to invoke a RACH procedure or reestablishment procedure in another CC.”). 
D2 in view of D3 suggests the RACH procedure is a different Radio Resource Control connection re-establishment procedure that is reduced relative to a Radio Resource Control connection re-establishment procedure that would be performed for other carriers available as component carriers that are not in the configured set; and the RACH procedure is a reduced Radio Resource Control connection re-establishment request that is reduced relative to a Radio Resource Control connection re-establishment request that would be used with other carriers available as component carriers that are not in the configured set (Section 2.2, disclosing RRC re-establishment which includes “cell selection, system information acquisition, random access procedure and RRC connection reconfiguration, which will cost very long time and cause service interrupt” which would be required when Option 3 or Case 3 occurs and none of the component carriers of the configured set are available).
It would have been obvious to those of ordinary skill in the art at the time of the invention to implement the techniques of D2 in the system of D1 because the teaching lies in D2 that a failure of one CC can potentially result in a failure of communications between the user equipment (UE) and network unless this approach is adopted (Section 2.1.2 and subsequent discussion up to and including Conclusion #1).
D4 suggests setting up at least one radio bearer for communication between the communication device and the base station, based on the performing of the different radio resource control connection re-establishment procedure, without performing a radio resource control connection reconfiguration procedure for the at least one radio bearer (top of pg. 2 under “Criteria for declaring radio link failure” disclosing “if the UE is configured with multiple carriers, the agreed user plane architecture allows the network (and UE) to use any of the downlink and uplink carriers to transmit any bearer, including signaling radio bearers…RRC connection re-establishment, consists essentially of resuming SRB1 operation. As long as SRB1 operation is not interrupted there does not seem to be any reason to invoke a procedure whose goal is to “resume” it.”).
It would have been obvious to one of ordinary skill in the art to apply the teaching in D4 to the techniques of D1 because the teaching lies in D4 that any downlink or uplink carrier may be used to transmit any bearer without the need of additional overhead signaling which will save resources.

Regarding claim 41, D2 and D3 further disclose the method of claim 40, wherein the detecting comprises detecting a radio link failure of a predefined component carrier in the configured set of component carriers (D2: Section 2.1.2 Proposal #1, radio link failure (RLF) of the component carrier (CC) configured for scheduling requests (SR) or carrying Primary Downlink Control Channel (PDCCH) triggers an RLF re-establishment procedure; D3: Section 2.2, Option 1 and Case 1).

Regarding claim 42, D2 and D3 further suggest the method of claim 41, wherein the prioritizing is performed in response to the radio link failure (D2: Section 2, RRC re-establishment triggered by radio link failure (RLF); D3: Option 3 and Case 3 which result in full RRC Re-establishment procedure including cell selection).  
 wherein the component carriers of the configured set of component carriers are prioritized based on at least one of: load, or component carrier coverage (D2: Section 2.1.2 paragraph between proposal #1 and #2 disclosing when all of the CCs are not under radio link failure the RACH procedure is performed in another CC suggesting the coverage of the CCs not under failure are prioritized).

Regarding claim 44, D3 further suggests the method of claim 40, wherein the requesting further comprises generating the reduced Radio Resource Control connection re-establishment request (If option 1 happens, it means that common understanding about RRC connection is broken down then do RRC Reconfiguration to re-establish the broken RRC connection which is construed as having to generate the request).

Regarding claims 45, 53, and 61 D1 discloses a method, an apparatus that performs the method (it is notoriously well-known to implement methods performed by a base station (eNB) as instructions stored in non-transitory memory and executed by a processor), and an article of manufacture comprising instructions to perform the method (it is notoriously well-known to embody a method as computer executable instructions on a non-transitory computer-readable medium), the method comprising: 
communicating data using carrier aggregation in an Evolved Universal Terrestrial Radio Access Network with a communication device on a configured set of component carriers comprising a primary component carrier and at least one secondary component carrier, the configured set being provided based on carrier aggregation; controlling the configuration of the set of component carriers (Section 1, disclosing the network configures “a subset of component carriers for idle mode camping” and configuration of additional component carriers after RRC connection is established to support carrier aggregation in LTE Advance including 100 MHz of aggregated bandwidth, Section 2.1, RRC Connection establishment on the anchor component carrier and the eNB (base station) scheduler can direct the UE to monitor a subset of component carriers and has the flexibility to schedule the UE in any of the component carriers); and
prioritizing at least one cell providing at least one of the component carriers of the configured set over other cells available for the Radio Resource Control connection re-establishment (Section 2.1 disclosing the UE camped on the Anchor Carrier Component of the cell (e.g. serving cell); This feature is inherent in the art with regards to serving cells, for example see 3GPP TS 36.304 V9.3.0 (2010-06) which is cited to show inherent  features in the field of endeavor of D1 in which Cells are evaluated according to priorities when it comes to cell reselection at pp 19-22, Section 5.2.4 and subsections; in particular, the fourth bullet on pg. 19 indicating a condition in which the serving cell has higher priority (e.g. inter-RAT frequency with lower reselection priority; and pg. 22 end of Section 5.2.4.6 defining conditions in which the new cell is not selected when it does not meet specified conditions). 
D1 does not disclose the following; however, D2 discloses receiving from the communication device a request for Radio Resource Control connection re-establishment using a random access channel (RACH) procedure through a secondary component carrier of the configured set identified as suitable for sending the request, where the request is received as part of a different procedure for Radio Resource Control connection re-establishment, wherein the request is based, at least partially, on a connection between the communication device and the base station via at least one component carrier of the configured set of component carriers (Section 2.1.2 Proposal #1, the re-establishment procedure is performed in another CC when the CC configured for SR or PDCCH is under RLF and suggests the special cell needs to be re-established (e.g. the cell which carries SR or PDCCH is under RLF, so a new cell must become the special cell to carry the SR and PDCCH; paragraph subsequent to proposal #1 disclosing “when all of the CCs are not under radio failure… and if the Special cell is under RLF, the UE will need to invoke a RACH procedure or re-establishment procedure in another CC.”; proposal #2 disclosing “As per the current RAN1 assumption only 1 CC carries the SR, and if this CC carrying the SR is under RLF, the UE will need to invoke a RACH or re-establishment procedure.”)
where the procedure comprises using a cause information indicating a component carrier failure as cause for Radio Resource Control connection re-establishment (Section 2.1.2 Proposal #1 CC configured for SR or carrying PDCCH has failed; that is to say, the cause or reason for the re-establishment is the failure of the radio link on a particular component carrier and the procedure uses the failure to cause the re-establishment procedure), 
accepting the request (Section 3 Proposal #1 the purpose is to recover, thus it is implicit that the recovery will take place); 
performing the RACH procedure for Radio Resource Control connection re-establishment (Section 2.1.2 proposal #2 and preceding paragraph “the UE will need to invoke a RACH procedure or reestablishment procedure in another CC.”); 
prioritizing at least one cell providing at least one of the component carriers of the configured set over other cells providing component carriers that are not in the configured set available for the Radio Resource Control connection re-establishment (Section 2.1, when RLF occurs in multicarrier operation failure in one cell still allows the UE to communicate over other cells (e.g. cells corresponding to the component carriers of the configured set) disclosed in section 2.1.1 as the UE using other CC when one CC is under RLF; Section 2.1 UE can determine which CCs are suitable for communication and can still communicate over other CCs, when viewed in light of D1 in which the eNB communicates over a plurality of CCs, it would be obvious to those of ordinary skill in the art at the time of the invention that the re-establishment could take place on the still usable CCs of the same eNB; further in view of section 2.1.2, proposal 1, in the context of sections 2.1 and 2.1.1, the re-establishment procedure takes place in “another CC” when not all of the CCs are in RLF as opposed to the disclosed technique in Section 2 of RRC re-establishment being invoked today when there is no other means to communicate with the network over the existing configured channels and section 2.1 disclosing “This implies that the recovery procedure may be to trigger a RLF re-establishment procedure also in cases when all of the CCs are not under RLF.” That is to say, D2 teaches prioritizing cells in the set for re-establishment over cells comprising component carriers that are not in the set instead of waiting until there is no other means to communicate with the network over the existing configured channels which would obviously require a cell with a carrier not in the set since the set has failed); and 
continuing communications with the communication device on re-established component carriers of the configured set (Section 2.1.2 disclosing, “the recovery procedure may be to trigger a RLF re-establishment procedure also in cases when all of the CCs are not under RLF. If we assume as discussed in [R2-096825] that the SR is carried over the Special cell and if the Special cell is under RLF, the UE will need to invoke a RACH procedure or reestablishment procedure in another CC.”).  
D2 in view of D3 suggests the RACH procedure is a reduced request for Radio Resource Control connection re- establishment, wherein the reduced request wherein the reduced request for Radio Resource Control connection re-establishment is reduced relative to a request for Radio Resource Control connection re-establishment used with other carriers available as component carriers that are not in the configured set, where the reduced request for Radio Resource Control connection re-establishment is reduced based, at least partially, on a connection between the communication device and a base station via at least one component carrier of the configured set of component carriers (Section 2.2, disclosing RRC re-establishment which includes “cell selection, system information acquisition, random access procedure and RRC connection reconfiguration, which will cost very long time and cause service interrupt” which would be required when Option 3 or Case 3 occurs and none of the component carriers of the configured set are available).
It would have been obvious to those of ordinary skill in the art at the time of the invention to implement the techniques of D2 in the system of D1 because the teaching lies in D2 that a failure of one CC can potentially result in a failure of communications between the user equipment (UE) and network unless this approach is adopted (Section 2.1.2 and subsequent discussion up to and including Conclusion #1).
D4 suggests using at least one radio bearer set up, based on the different procedure for Radio Resource Control connection re-establishment, without performance of a radio resource control connection reconfiguration step for the at least one radio bearer (top of pg. 2 under “Criteria for declaring radio link failure” disclosing “if the UE is configured with multiple carriers, the agreed user plane architecture allows the network (and UE) to use any of the downlink and uplink carriers to transmit any bearer, including signaling radio bearers…RRC connection re-establishment, consists essentially of resuming SRB1 operation. As long as SRB1 operation is not interrupted there does not seem to be any reason to invoke a procedure whose goal is to “resume” it.”).
It would have been obvious to one of ordinary skill in the art to apply the teaching in D4 to the techniques of D1 because the teaching lies in D4 that any downlink or uplink carrier may be used to transmit any bearer without the need of additional overhead signaling which will save resources.

Regarding claim 48, D2 in view of D3 further suggests the method of claim 45, wherein the receiving of the reduced request for Radio Resource Control connection re-establishment comprises receiving a request for a random access procedure (D2: 2.1.2 proposal #2 and preceding paragraph “the UE will need to invoke a RACH procedure or reestablishment procedure in another CC.”; D3, Section 2.1 disclosing “it is possible for LTE-A UE to perform random access procedure in different carriers” and Section 2.2 disclosing to avoid use of full RRC Re-establishment procedure. In light of these teachings, it would have been obvious to one of ordinary skill in the art to use the RACH procedure taught by D2 to re-establish the broken RRC connection. One of ordinary skill in the art would have had a reasonable expectation of success when following the teaching of D2 in light of the fact that RACH is an option in the component carriers as taught by D3 while still achieving the desired result of avoiding the entire RRC Re-establishment procedure as taught by D3).  

Regarding claim 50, D2 and D3 further suggests the apparatus of claim 49, wherein the at least one non-transitory memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least perform the following: triggering the Radio Resource Control connection re- establishment in response to a radio link failure of a predefined component carrier in the configured set of component carriers (D2: Section 2.1.2 Proposal #1, radio link failure (RLF) of the component carrier (CC) configured for scheduling requests (SR) or carrying Primary Downlink Control Channel (PDCCH) triggers an RLF re-establishment procedure; D3: Section 2.2, Option 1 and Case 1).  

Regarding claim 51, D3 further suggests the apparatus of claim 49, wherein the Radio Resource Control connection re-establishment comprises re-establishment of at least one cell corresponding to at least one of the component carriers of the configured set (D3, Section 2.2, Alternative 1 one serving cell and Alternative 2 Primary Serving Cell, Option 1 serving cell fails and Case1 Primary Serving Cell fails; Section 2.2. paragraph after Option 3 disclosing “If option 1 happens, it means that common understanding about RRC connection is broken down.”; and top of pg. 3 disclosing “For case 1, it is proposed to trigger RRC connection reconfiguration due to the same reason as description above for option 1” Implicitly to re-establish the serving cell or Primary serving cell).  

Regarding claim 52, D3 further suggests the apparatus of claim 49, wherein the at least one non-transitory memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least perform the following: generating the reduced Radio Resource Control connection re-establishment request  (If option 1 happens, it means that common understanding about RRC connection is broken down then do RRC Reconfiguration to re-establish the broken RRC connection which is construed as having to generate the request).

Regarding claim 62, D2 in view of D3 further suggests the computer program product of claim 61, wherein the receiving of the reduced request for Radio Resource Control connection re-establishment comprises receiving a request for a random access procedure (D2: 2.1.2 proposal #2 and preceding paragraph “the UE will need to invoke a RACH procedure or reestablishment procedure in another CC.”; D3, Section 2.1 disclosing “it is possible for LTE-A UE to perform random access procedure in different carriers” and Section 2.2 disclosing to avoid use of full RRC Re-establishment procedure. In light of these teachings, it would have been obvious to one of ordinary skill in the art to use the RACH procedure taught by D2 to re-establish the broken RRC connection. One of ordinary skill in the art would have had a reasonable expectation of success when following the teaching of D2 in light of the fact that RACH is an option in the component carriers as taught by D3 while still achieving the desired result of avoiding the entire RRC Re-establishment procedure as taught by D3).

Regarding claim 63, D2 in view of D3 further suggests the apparatus of claim 53, wherein the receiving of the reduced request for Radio Resource Control connection re-establishment comprises receiving a request for a random access procedure (D2: 2.1.2 proposal #2 and preceding paragraph “the UE will need to invoke a RACH procedure or reestablishment procedure in another CC.”; D3, Section 2.1 disclosing “it is possible for LTE-A UE to perform random access procedure in different carriers” and Section 2.2 disclosing to avoid use of full RRC Re-establishment procedure. In light of these teachings, it would have been obvious to one of ordinary skill in the art to use the RACH procedure taught by D2 to re-establish the broken RRC connection. One of ordinary skill in the art would have had a reasonable expectation of success when following the teaching of D2 in light of the fact that RACH is an option in the component carriers as taught by D3 while still achieving the desired result of avoiding the entire RRC Re-establishment procedure as taught by D3).

Regarding claim 64, D2 in view of D3 further suggests the apparatus of claim 50, wherein the prioritizing is performed in response to the radio link failure (D2: Section 2, RRC re-establishment triggered by radio link failure (RLF); D3: Option 3 and Case 3 which result in full RRC Re-establishment procedure including cell selection).

Regarding claim 65, D2 in view of D3 further suggests the computer program product of claim 60, further comprising computer program code configured to, when executed on the at least one processor, cause the apparatus to: trigger the Radio Resource Control connection re- establishment in response to a radio link failure of a predefined component carrier in the configured set of component carriers (D2: Section 2.1.2 Proposal #1, radio link failure (RLF) of the component carrier (CC) configured for scheduling requests (SR) or carrying Primary Downlink Control Channel (PDCCH) triggers an RLF re-establishment procedure; D3: Section 2.2, Option 1 and Case 1).

Regarding claim 66, D2 in view of D3 further suggests the computer program product of claim 65, wherein the prioritizing is performed in response to the radio link failure (D2: Section 2, RRC re-establishment triggered by radio link failure (RLF); D3: Option 3 and Case 3 which result in full RRC Re-establishment procedure including cell selection).

Regarding claim 67, D3 further suggests the computer program product of claim 60, wherein the Radio Resource Control connection re-establishment comprises re-establishment of at least one cell corresponding to at least one of the component carriers of the configured set  (D3, Section 2.2, Alternative 1 one serving cell and Alternative 2 Primary Serving Cell, Option 1 serving cell fails and Case1 Primary Serving Cell fails; Section 2.2. paragraph after Option 3 disclosing “If option 1 happens, it means that common understanding about RRC connection is broken down.”; and top of pg. 3 disclosing “For case 1, it is proposed to trigger RRC connection reconfiguration due to the same reason as description above for option 1” Implicitly to re-establish the serving cell or Primary serving cell).

Regarding claim 68, D3 further suggests the computer program product of claim 60, further comprising computer program code configured to, when executed on the at least one processor, cause the apparatus to: generate the reduced Radio Resource Control connection re-establishment request (If option 1 happens, it means that common understanding about RRC connection is broken down then do RRC Reconfiguration to re-establish the broken RRC connection which is construed as having to generate the request).

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461